Citation Nr: 1644510	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-40 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent since March 4, 2013, for bronchial asthma with chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a rating in excess of 10 percent, since March 4, 2013, for rhinitis, sinusitis, deviated septum, and a history of polyps.

3.  Entitlement to service connection for a heart disorder, to include cardiomyopathy with implantable cardiac pacemaker, congestive heart failure, and fibrillation, and to include as secondary to service-connected bronchial asthma with COPD.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), since March 4, 2013.

5.  Entitlement to service connection for a spine disorder, to include herniated nucleus pulosus, subluxation, L4-5, L2-3 and arthritis.

6.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from July 1951 to February 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2014, October 2014, and October 2015 decisions of the St. Louis, Missouri, Regional Office (RO). In November 2014, the Veteran was afforded a hearing with a Decision Review Officer (DRO). A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a heart disorder and for a spine disorder and the issues of entitlement to special monthly pension and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's bronchial asthma with COPD has been shown to be manifested by no more than use of intermittent inhalational bronchodilator therapy, use of an inhaler, inability to walk more than 25-30 yards at a time, painful breathing, coughing and wheezing attacks, and PFT results indicating FEV-1 of 60 percent predicted, FEV-1/FVC of 74 percent predicted, and DLCO of 43 percent predicted.

2.  During the period on appeal, the Veteran's nasal disability has been shown to be manifested by no more than a history of surgery for nasal septal defect, no infections, no sinusitis, and no blockage.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating since March 4, 2013, for bronchial asthma with COPD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.96, 4.97, Diagnostic Codes 6602, 6604 (2015).

2.  The criteria for a rating in in excess of 10 percent, since March 4, 2013, for rhinitis, sinusitis, deviated septum, and a history of polyps have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.97, Diagnostic Codes 6502, 6514 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a July 2013 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The July 2013 notice was issued to the Veteran prior to the rating decisions from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). 
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A.  Bronchial Asthma with COPD

Bronchial asthma is rated according to 38 C.F.R § 4.97, Diagnostic Code 6602. A 10 percent rating is warranted for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy. A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. A 100 percent rating is warranted for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. A note to diagnostic code 6602 states that, "in the absence of clinical findings of asthma at time of examination, a verified history of asthmatic attacks must be of record." 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

COPD is rated according to diagnostic code 6604. A 10 percent rating is warranted for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 6604 (2015).

Ratings under diagnostic codes 6600 through 6817 will not be combined with each other. A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Pulmonary function tests (PFT's) are required to evaluate the conditions listed in diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845 except:  (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less. If a maximum exercise capacity test is not of record, evaluate based on alternative criteria. (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed. (iii) When there have been one or more episodes of acute respiratory failure. (iv) When outpatient oxygen therapy is required. 

If the DLCO (SB) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. When the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes. When there is a disparity between the results of different PFT's (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability. If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio. 38 C.F.R. § 4.96 (2015).

In a June 2013 statement, the Veteran wrote that he cannot walk more than 25-30 yards at a time, that inhaling cold air is painful, and that he stays in his house nearly all the time. In December 2013, the Veteran was afforded a VA examination. It was subsequently determined by VA, however, that the physician who performed the examination was not qualified to do so. Therefore, this examination is inadequate and will not be considered in adjudicating the Veteran's claim. 

In July 2014, the Veteran was afforded a VA examination. The examiner indicated that the Veteran intermittently uses inhalational bronchodilator therapy and uses an albuterol inhaler. She noted that he does not require the use of corticosteroid medications, that he has not had any asthma attacks with episodes of respiratory failure in the prior 12 months, and that he had not had any physician visits for required care of exacerbations. PFT results indicated FEV-1 of 80 percent predicted, FEV-1/FVC of 73 percent predicted, and DLCO of 43 percent predicted. Diagnoses of COPD and asthma were listed.

At his November 2014 DRO hearing, the Veteran stated that he was directed by his cardiologist to discontinue use of his inhaler and asthma medication approximately 1.5 years prior. He reported that he sometimes has coughing and wheezing attacks and will then use his ex-spouse's medication as his physicians will not prescribe the medications for him.

In June 2015, the Veteran was afforded another VA examination. Diagnoses of asthma and COPD were listed. The examiner indicated that the Veteran did not require the use of corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy. The examiner also stated that the Veteran had not had any asthma attacks with episodes of respiratory failure in the prior 12 months and had not had any physician visits for the required care of exacerbations. A PFT was performed and the Veteran exhibited FEV-1 of 60 percent predicted, FEV-1/FVC of 74 percent predicted, and DLCO of 43 percent predicted.

The Veteran's bronchial asthma with COPD has been shown to be manifested by no more than intermittent use of inhalational bronchodilator therapy, use of an inhaler, an inability to walk more than 25-30 yards at a time, painful breathing, coughing and wheezing fits, and PFT results indicating FEV-1 of 60 percent predicted, FEV-1/FVC of 74 percent predicted, and DLCO of 43 percent predicted. Given these facts, the Board finds that a 60 percent rating under diagnostic code 6604 for COPD most closely approximates the Veteran's impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A separate rating for bronchial asthma under diagnostic code 6602 is not warranted as such an evaluation would constitute pyramiding. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). A 100 percent rating is not warranted as the Veteran does not exhibit FEV-1, FEV-1/FVC, or DLCO of  less than 40-percent predicted, does not have more than one asthma attack per week with episodes of respiratory failure, does not require daily use of systemic high dose corticosteroids or immune-suppressive medications, does not have maximum exercise capacity less than 15 ml/kg/min oxygen consumption, does not have cor pulmonale, does not have right ventricular hypertrophy, does not have pulmonary hypertension, does not have episode(s) of acute respiratory failure, and does not require outpatient oxygen therapy.

B.  Rhinitis, Sinusitis, Deviated Septum, and History of Polyps

The Veteran's nasal disability is rated according to diagnostic codes 6502 and 6514. Diagnostic code 6502 provides for a 10 percent rating for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6502 (2015). Chronic sphenoid sinusitis is rated according to diagnostic code 6514. A noncompensable rating is warranted for detection by X-ray study only. A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 38 C.F.R. § 4.97, Diagnostic Code 6514 (2015).

In January 2014 the Veteran was afforded a VA examination. The Veteran stated that since his surgery for nasal septal defect more than 20 years prior, he has had no further problems. He stated that "[h]e no longer has sinusitis and says he can't remember when he had an infection since surgery." The examiner noted that, while the Veteran had a traumatic deviated nasal septum, there was not at least 50 percent obstruction of the nasal passage, nor was there complete obstruction on one side.

At his November 2014 DRO hearing, the Veteran noted that his nose is very sensitive but stated that he does not have any blockage. He again stated that, since his surgery, he has not had any problems and has had no infections.

The Veteran's nasal disability has been shown to be manifested by no more than a history of surgery for nasal septal defect, no infections, no sinusitis, and no blockage. Given these facts, the Board finds that the current 10 percent evaluation adequately reflects the Veteran's disability during the relevant period. 38 C.F.R. § 4.7. A 30 percent rating is not warranted as the Veteran has not experienced three or more incapacitating episodes or more than six non9incapacitating episodes per year of sinusitis.


ORDER

A rating of 60 percent since March 4, 2013, for bronchial asthma with COPD is granted.

A rating in excess of 10 percent since March 4, 2013, for rhinitis, sinusitis, deviated septum, and a history of polyps, is denied.


REMAND

In March 2014, the Veteran submitted a notice of disagreement (NOD) with the denial of his claims of service connection for a spine disorder and entitlement to special monthly pension. A statement of the case (SOC) has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Remand of the issue of service connection for a heart disorder is necessary to obtain a new VA medical opinion. 

The Board finds that the Veteran's claim for service connection for a heart disorder is inextricably intertwined with the issue of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). At his June 2015 VA heart and respiratory examinations, the examiner opined that the Veteran's disorders impact his ability to work as his heart and lung disorders limit walking to 25 yards. On the heart examination report, the examiner wrote that "it is not possible to precisely differentiate the degree to which cardiac and respiratory conditions contribute to his current dyspnea on exertion. Both likely contribute about 50%." Therefore, it is necessary to determine whether service connection for a heart disorder is warranted before making a determination as to whether a TDIU is warranted.

The case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issues of service connection for a spine disorder and entitlement to special monthly pension. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Return the file to the VA examiner who conducted the June 2015 VA medical examination, and provided the June and September 2015 opinions. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his heart disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should:

a.  List all of the Veteran's heart disorders.

b.  Provide an opinion as to whether each identified heart disorder had its onset during active service or is etiologically-related to any in-service event. The examiner should expressly address the Veteran's in-service complaints chest pain and pressure.

c.  Provide an opinion as to whether each identified heart disorder was caused by any service-connected disability or treatment therefor.

d.  Provide an opinion as to whether each identified heart disorder was aggravated by any service-connected disability or treatment therefor.

The Veteran is currently service connected for bronchial asthma with COPD and for rhinitis, sinusitis, deviated septum, and a history of polyps.

The examiner's attention is drawn to the following:

*February 1958 report of medical history at service separation stating "Have had trouble with my chest intermittently but X-rays show nothing" and where the Veteran indicated he had "pain or pressure in [his] chest." VBMS Entry 3/24/2014.

*April 1987 private treatment record indicating complaints of tightening in the chest. VBMS Entry 4/25/1991, p. 7.

*VA treatment records indicating heart treatment from April 1992 to April 2014. VBMS Entry 5/19/2015, p. 2, 4, 6, 10, 14, 15, 17, 19, 22, 28, 31, 34, 42, 46, 53, 58, 60, 61, 64.

*August 2012 VA discharge instructions. VBMS Entry 6/27/13.

*June 2013 informal claim, including statement from the Veteran.

*July 2013 correspondence from the Veteran.

*January 2014 VA general medicine examination.

*March 2014 NOD with statement from the Veteran.

*May 2014 correspondence from the Veteran.

*November 2014 DRO hearing testimony.

*June 2015 VA examination and medical opinion.

*September 2015 VA medical opinion.

*November 2015 VA Form 9 with statement from the Veteran.

*December 2015 VA Form 9 with statement from the Veteran.

*December 2015 statement from the Veteran written on an NOD form.

*May 2016 correspondence from the Veteran.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


